                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 MICHAEL WILLIAMS (#2184929),                    §
                                                 §
                 Plaintiff,                      §
                                                 §
 v.                                              § Civil Action No. 3:19-cv-2802-L
                                                 §
 CLAY M. EMBREY,                                 §
                                                 §
                 Defendant.                      §

                                             ORDER

       On January 13, 2020, United States Magistrate Judge Renee Toliver entered the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (“Report”) (Doc. 6),

recommending that the court dismiss as frivolous with prejudice this action filed by pro se Plaintiff

Michael Williams (“Plaintiff”) against Defendant Clay M. Embrey. No objections to the Report

were filed.

       Having reviewed the pleading, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct and accepts them as those of

the court. Accordingly, the court dismisses with prejudice this action as frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B). This dismissal will also count as a “strike” or “prior occasion” within the

meaning of 28 U.S.C. § 1915(g).

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th

Cir. 1997). Based on the magistrate judge’s Report, the court concludes that any appeal of this

action would present no legal point of arguable merit and would therefore be frivolous. Howard v.




Order – Page 1
King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Petitioner may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with the clerk of

the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App.

P. 24(a)(5).

       It is so ordered this 31st day of January, 2020.


                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
